 


110 HRES 582 IH: Recognizing the South Carolina Aquarium’s Sustainable Seafood Initiative and the benefits it provides to coastal South Carolina, South Carolina fishermen, South Carolina restaurants, and the consumers of seafood in coastal South Carolina, and for other purposes.
U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 582 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2007 
Mr. Brown of South Carolina (for himself, Mr. Wilson of South Carolina, Mr. Barrett of South Carolina, Mr. Inglis of South Carolina, Mr. Spratt, and Mr. Clyburn) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Recognizing the South Carolina Aquarium’s Sustainable Seafood Initiative and the benefits it provides to coastal South Carolina, South Carolina fishermen, South Carolina restaurants, and the consumers of seafood in coastal South Carolina, and for other purposes. 
 
 
Whereas seafood is a good, healthy source of protein that has been shown to have many beneficial effects on human health; 
Whereas studies have shown that seafood consumption has the potential to increase brainpower, reduce the likelihood of strokes, and reduce the impacts of Alzheimer’s disease; 
Whereas the national average of seafood consumption is only 16.5 pounds per person per year, and while this has increased in recent years, in the last year the world average was over 36 pounds per year; 
Whereas the United States currently has an annual trade deficit in seafood of more than $9,000,000,000; 
Whereas 80 percent of the seafood consumed in the United States comes from foreign sources; 
Whereas South Carolina contains 2,876 miles of tidal shoreline, 10,000 square miles of Continental Shelf, 500,000 acres of tidal bottoms, and 504,450 acres of salt marsh (constituting 20 percent of the East Coast total); 
Whereas the Charleston Bump and ocean upwellings along the South Carolina coast allow nutrients to increase the productivity of South Carolina’s coastal ocean waters, which supports important commercial and recreational fisheries; 
Whereas South Carolina boasts more than 200 varieties of fish and shellfish and approximately 30 of these are commercially harvested; 
Whereas the commercial seafood industry in South Carolina landed almost 10,000,000 pounds of seafood in 2005 and the average dock-side value has been almost $25,000,000; 
Whereas local fishermen buy their bait, fuel, groceries, and other supplies, berth their boats at local marinas, and patronize other local businesses that are necessary for the fishermen to do their jobs, so the cumulative benefit to the local economy of coastal South Carolina is significantly more than the ex-vessel value of the seafood caught; 
Whereas the South Carolina Aquarium and the Sustainable Seafood Initiative, which represents a pioneering consortium of local fisheries, conservation partners, and restaurants under the direction and management of the South Carolina Aquarium, has created a program to encourage the consumption of healthy, high quality locally caught seafood; 
Whereas the Sustainable Seafood Initiative bases its recommendations on those seafood species that are caught under the regulations developed by the National Marine Fisheries Service, the South Atlantic Fishery Management Council, and the South Carolina Department of Natural Resources, and recognizes that not all fishermen in the world follow the regulations that United States fishermen are required to follow; 
Whereas such program promotes the use of locally caught, sustainable, and well-managed fish in South Carolina’s restaurants, and now has a total 80 partners; 
Whereas such program seeks clarity in the identification and marketing of seafood to South Carolina consumers through a public education program both in the Aquarium and through its Web site; 
Whereas the program supports the economic health of environmentally friendly commercial fisheries, bringing sustainable local seafood to the people of South Carolina; and 
Whereas the Sustainable Seafood Initiative benefits local fishermen, as well as their local suppliers, local restaurants, and consumers: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the consumption of healthy seafood; 
(2)supports local fishermen and fishing communities; 
(3)supports the education of seafood consumers; 
(4)supports efforts to encourage the consumption of locally caught seafood products; and 
(5)supports the Sustainable Seafood Initiative of the South Carolina Aquarium. 
 
